I)ismissed and Opinion Filed November 2). 2012




                                                In ‘[he
                                       Qtourt   of Ztppeat
                            ififti,   itrict of ‘Ztxa           at 1at1a

                                        No,_05-12-00193-Cs’

 MARVIN 3. MCLF1ORE, LYDIA L. MCL1MORE AND ALL OCCUPANTS OF 1225
           HIGH BLUFF DRIVE, DFSOTO, TEXAS 75115, Appellants

                                                   V.

  FEI)ERAL NATIONAL MORTGAGE ASSOCATION AKi FANNIE MAE, Appelice

                         On Appeal from the   County Court at Law No. 5
                                      I)allas County, Texas
                              Trial Court Cause No. CC-I 1-08790-F

                                MEMORANDUM OPINION

                            Before Justices Bridges, ONeill, and Murphy
                                     Opinion by Justice O’Neill

          By letter dated July 24, 2012, the Court notified appellants that Stephen Tiemann, who is

listed as their attorney, resigned from the practice of law effective May 25, 2012. We informed

appellants that Mr. Tiemann could no longer represent them and directed them to notify the

Court. within thirty days, of the name and State Bar information regarding new counsel. We

informed appellants that if we did not receive information regarding new counsel, we would

presume they were representing themselves in the appeal. We also directed appellants to file

their brief within sixty days and warned that failure to do so would result in dismissal of the

appeal.    See Tix. R. Api. P. 38.8(a), 42.3(c).        The letter was sent to appellants’ last known
mailing    address and was not returned to the Court undelivered, To date, appellants have not

provided    information regarding new counsel or tiled their brief, nor have they communicated

with the Court regarding the appeal.

          Accordingly, we dismiss the appeal.




                                                    fT(’l I U I J. U\I ILi
                                                    ii I I( L

120193RP05
                                   Qcourt of pptat
                         jfift   itritt of exa at ai1a
                                        JUDGMENT

MARVIN J. MCLEMORE, LYDIA L.                       Appeal from the County Court at Law No.
MCLEMORL AND ALL OCCUPANT S                        5 of Dallas County, Texas (Trial Court No.
OF 1225 HIGH BLUFF DRIVE,                          CC1 l-O879OE).
DLSOFO TEXAS 75115, Appellants                     Opinion delivered by Justice ONeill,
                                                   Justices Bridges and Murphy.
No, O5l2OO193CV            V

FEDERAL NATIONAL MORTGAGE
ASSOCATION A/K/A FANNIE MAE,
Appel lee

        Based on the Court’s opinion of this date, we DISMISS the appeal. We ORDER that
appellee Federal National Mortgage Association a/k/a Fannie Mae recover its costs of the appeal,
if any, from appellants Marvin J. Mclemore, Lydia L. Mclemore and All Occupants of 1225
High Bluff Drive, Desoto, Texas 75115.

Judgment entered November 29, 2012.


                                                                      J. ONEILF’
                                                           JUSTICE         /